Title: To James Madison from Daniel Clark, 13 December 1803 (Abstract)
From: Clark, Daniel
To: Madison, James


13 December 1803, New Orleans. “I was yesterday favored with a letter dated the 7th Instant from our Commissioners at Fort Adams advising that their preparations were nearly finished and that they expected to be ready to embark the following day. The inclosed is my Answer to it, and I hope they will shortly arrive to releive us from the irksome situation we are in. It is fortunate that ⟨n⟩othing has happened to disturb the public Quiet, and to maintain it no exertions have been wanting on the part of the Americans and the most respectable of the Inhabitants who being embodied have since the 30th. Ulto. done military duty with a zeal well deserving of praise, their Example has impressed all other Classes with respect for Order & has Contributed to keep up a Police to which for a long time past we were Strangers.
“Having observed in the public papers the Debates ⟨i⟩n Congress respecting the Louisiana Treaty I think it necessary to point out a mistake into which Mr Randolph has fallen respecting West Florida—that province has never been reannexed to Louisiana since its Conquest from Great Britain nor its limits otherwise deranged than by the treaty of San Larenzo with the U. States they have been both under the Command of the same Governor who is himself dependent on the Governor of Havana without this Country being supposed on that Account to be annexed to Cuba, the Country East of the River Perdido & Comprehended between it & the River Apalachicola is by no means subject to the Government of East florida, but as part of West florida is under the Jurisdiction of the Governor of Louisiana whose sway extends over the whole of both provinces as his titles in all public documents will plainly Shew. The orders Communicated to M Laussat on the subject of Boundaries to the East of the Mississippi are in perfect Coincidence with the ideas of the Court of Madrid, to claim nothing in that Quarter but the Island of Orleans—to the West he has directions to Claim to the Rio Bravo up that River to the 30th degree of north Latitude and thence further to the northward & westward uncertain so that there appears to have been no idea entertained by either france or Spain that any part of West Florida or ancient Louisiana to the East of the Mississippi except the Island of Orleans has been Ceded to us by the late Treaty. This will place us in a very particular & intricate situation with respect to West Florida which is in some places wedged in between our possessions on the Mississippi, and in others prevents a free Access from the sea to a part of those North of the present Line of Demarcation. From West Florida we are entirely supplyed with Pitch & Tar, a great quantity of building Timber, Lime, Cattle, Fish & & and from the Mississippi the Garrison, & Inhabitants of the East side of lake pontchartrain, mobille & Pensacola receive their supplies. The Craft which carry on this Traffic are partly owned in Orleans & partly by the planters residing on the small Rivers & bays in West florida, the Spaniards as the Intendant informs me will suffer no Craft except under Spanish Colors to frequent their ports, and the tonnage duty if exacted on their little Vessels will be an insuperable obstacle to their frequenting the Bayou St. Jean the port of the lakes, by which we shall be deprived of a part of our Trade & Articles of daily Consumption & the poor planters who are equally interested in the welfare of both Countries as they are generally proprietors of houses & Property in the City as well as in Florida will be totally ruined and their settlements must be abandoned for want of a market. Should even this difficulty be got over another presents itself vizt the duties exacted in the U. States on all Articles of foreign Growth to which those imported from West florida will be subject. The Country forming the Government of Baton Rouge raises 5 to 6000 Bales of Cotton—the Eastern side of the Lake Pontchartrain furnishes Pitch, Tar & Lumber—almost all these Articles are for exportation and if the duty is exacted and only repaid in the usual way by drawback on exportation, it will Cause so much expence delay & trouble that it may force the Spaniards to form an entrepot on their side of the Lakes and thus deprive us of a part of our trade without the Revenue of the U. States being in the least benefited by the exaction of the duties which as they will be all returned on exportation will leave the Treasury no benifit and can only hamper Commerce by the Clogs it lays on it—to remedy in some measure these difficulties I respectfully suggest, that a modification of our present Revenue Laws be permitted so far as to exempt from duty all produce of West florida imported into New Orleans and entered for exportation altho’ it should not be in the same Vessel which imported it & to subject that part alone to the payment of duties intended for home Consumption and at the same time as this trade of importation will be carried on by planters not merchants to free it as far as it is practicable from all the embarrassments of official forms. Should the Officers of the Spanish Government of Louisiana obstinately refuse to allow of an intercourse between New Orleans or Louisiana Generally and their province of West florida I recommend in that Case that the Governor of this Country be not only authorised but ordered to put a stop to all Communication whatever between the two Countries—the Consequence of this will be that the Garrisons of Baton Rouge, Mobille & Pensacola which absolutely depend on us for their existence will be reduced to starvation and the inhabitants deprived of a market and of the means of procuring supplies will make such an outcry and take such other measures that the Intendant Cannot possibly support his orders for a Week if we act in the manner I propose. The certainty that matters Cannot remain long in their present situation between us and West florida and the hope that the U. States will shortly acquire it and that any favor now granted to its trade will be but an anticipation of a right which I flatter myself its Inhabitants will Shortly enjoy as Citizens of the U States have emboldened me to lay these particulars before you for your Consideration.”
 

   
   RC and enclosures (DNA: RG 59, CD, New Orleans, vol. 1). RC 5 pp.; docketed by Wagner; printed in American Historical Review 33 (1927–28): 355–58. For enclosures, see nn. 1 and 4.



   
   The enclosure is a copy of Clark to Claiborne and Wilkinson, 12 Dec. 1803 (2 pp.; printed in Carter, Territorial Papers, Orleans, 9:137), urging them to hurry to New Orleans and repeating the report that twelve hundred French troops, captured by the British near Saint-Domingue, were being sent by them to New Orleans “to get rid of the Expence & trouble of Keeping them.” Laussat had given orders forbidding the admission of the troops into the Mississippi, but Clark suggested to the commissioners that such orders might be better received as coming from them. The 7 Dec. 1803 letter to Clark from the commissioners has not been found.



   
   In the House debate regarding the Louisiana Purchase, John Randolph stated that the U.S. had “not only obtained the command of the mouth of the Mississippi, but of the Mobile, with its widely extended branches; and there is not now a single stream of note, rising within the United States, and falling into the Gulf of Mexico, which is not entirely our own, the Apalachicola excepted” (Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 8th Cong., 1st sess., 415).



   
   For the boundary between Spanish and American territory, see Article 2 of the 1795 Treaty of San Lorenzo (Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:319–20).



   
   Clark apparently also enclosed a copy of Clark to Claiborne and Wilkinson, 6 Dec. 1803 “10 OClock P.M” (1 p.; docketed by Wagner as received in Clark’s 13 Dec. dispatch), stating that “Every thing here is quiet and the greatest harmony prevails” and that the governor of Baton Rouge had been ordered to permit U.S. troops and militia to pass. He noted that “a general enthuisiasm in favor of the Government of the U. States prevails among all classes and nations” and suggested that U.S. officers “as well as of the Regulars as Militia be instructed to observe the most Conciliatory Conduct.” He further suggested that the Americans pause “at the point above the City” until the prefect could be notified of their arrival.


